Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in response to amendment filed 11/29/2021 where Applicant amended the claims and added new claims 5-10. Claims 1-10 remain pending.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Blake Jackson (reg# 66272) on12/16/2021.

CLAIMS AMENDED AS FOLLOWS:

CLAIM 1 (AMENDED).
A navigation logging method, comprising:
providing a managed device in a network
proxy automatic configuration (PAC) file that is unique to the managed device and user of the managed device, the smart PAC file having a plurality of lines of instructions that monitor and filter content being requested by the managed device using a filtering policy and a universally  file;
communicating, by the managed device using an application programming interface over a DNS protocol to a domain name service (DNS) server, a request for each piece of content requested by the managed device, the request including a host and a uniform resource locator (URL) for each piece of content requested by the managed device and the universally unique identifier; and
logging, on the DNS server, navigation of the managed device for each piece of content
requested by the managed device using the request,
	wherein communicating the host, the URL for each piece of content, and the universal unique identifier further comprises using a remote procedure call initiated from the smart PAC file to the DNS server.

CLAIM 2 (CANCELED).

CLAIM 3 (AMENDED).
A system, comprising:
A[[n]]
a managed computing device being capable of coupling to the file;
the domain name server having a processor and a plurality of lines of instructions that is configured to:
(URL) for each piece of content requested by the managed computing device and the universally unique identifier; and
log navigation of the managed computing device for each piece of content requested by the managed computing device using the request,
	wherein communicating the host, the URL for each piece of content, and the universal unique identifier further comprises using a remote procedure call initiated from the smart PAC file to the DNS server.

CLAIM 4 (CANCELED).


Allowable Subject Matter
Claims 1,3,5-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
December 16, 2021